Wright, C. J.
When the object of a suit is to recover the possession of personal property, replevin is the action given by the Code. Chapter 115. The words “ personal *509property” include money, goods, chattels, evidences of debt, and “things in action.” Chapter 3, section 26, clause 9. Without reference, therefore, to the the authorities relied upon by counsel, as to the nature of this writ at common law, we are clear that, under the Code, the instruction given was erroneous.
The suggestion of appellee’s counsel, that there was a general verdict for defendant, and that it is manifest, therefore, that the instruction, if erroneous, did not prejudice plaintiff, cannot avail. As to the other property named in the petition, the jury must have found for defendant upon other grounds, for there is no dispute but what replevin is the proper action for the recovery of most of them. So much of the case, however, as related to the notes, was in faettaken from the jury, for under the instruction given, all inquiry by them upon that subject was cut off.
Judgment reversed.